United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.A., Appellant
and
DEPARTMENT OF DEFENSE, PENTAGON,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-996
Issued: December 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 9, 2007 appellant filed an appeal of a February 1, 2007 decision of the
Office of Workers’ Compensation Programs approving the purchase of a twin-sized adjustable
bed but denying purchase of a king-sized bed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for a king-sized
adjustable bed. On appeal, appellant asserts that the Office erred by approving a twin-sized
hospital bed as he desired a king-sized bed for his wife’s personal convenience.
FACTUAL HISTORY
The Office accepted that on June 19, 1991 appellant, then a 31-year-old police officer,
sustained a right cervical strain and cervical disc rupture while lifting a casket at a funeral. He
returned to regular duty on July 2, 1991. The Office later accepted contusions of the right hip,
coccyx and lumbar spine sustained when he slipped and fell on a metal ramp. The Office

authorized a C4-5 anterior discectomy and fusion performed on May 28, 1992 and a C5-6 fusion
on October 14, 1992. He received compensation for periods of temporary total disability.1
In a July 23, 2001 report, Dr. Michael Kuo, an attending Board-certified physiatrist,
prescribed a hospital bed. He explained that the accepted cervical condition with radiculopathy
prevented appellant from lying flat in a standard bed. In an August 17, 2001 letter, the Office
authorized the purchase of a dual king-sized electric hospital bed. The Office reimbursed
appellant $3,699.00 for two Royal Twin Extra Long Adjustable Beds with pillow top
mattresses.2
On May 9, 2005 appellant underwent an anterior discectomy and decompression with
fixation from C3 to C6, authorized by the Office. In September 2006 he relocated from the
Metropolitan Washington area to North Carolina.
Dr. Christopher R. Brown, an attending Board-certified orthopedic surgeon, performed a
cervical laminoplasty with graft and plate on December 4, 2006. The Office approved the
procedure.
In a December 19, 2006 slip, Dr. Brown prescribed an “adjustable air mattress bed.” He
checked a box indicating that “product selection [was] permitted.” Appellant advised the Office
that he desired a king-sized Select Comfort “sleep number” bed at a cost of $7,205.61.
In a January 11, 2007 letter, the Office requested that Dr. Brown provide a medical
opinion explaining why appellant required a king-sized adjustable bed.
In a January 16, 2007 chart note, Dr. Brown noted that appellant had been “trying to get a
special bed; he is having a hard time sleeping in the cramped bed” he then used.
In a January 23, 2007 letter, Dr. Brown noted that appellant underwent a recent posterior
cervical laminoplasty and had difficulty rising to a standing position. Dr. Brown recommended
“an adjustable bed that allows the head of the bed as well as the foot of the bed to be raised and
lowered. This would help [appellant] be more ambulatory and it would also help him recover
from his surgery. Due to his myelopathy, he has a hard time getting in and out of a bed that is
not adjustable.”
By decision dated February 1, 2007, the Office authorized the purchase of a Twin XL
Precision Comfort Adjustable Foundation bed with a twin mattress, manufactured by Select
Comfort. The Office authorized the full purchase price of $1,973.80 and applicable set-up
charges. The Office denied appellant’s request for two Twin XL foundations and a king-sized
1

In July 1998, appellant began work at the Government Printing Office as a uniformed police officer. The Office
accepted recurrences of disability commencing April 2, 1992, January 1, 2002, August 11, 2003 and April 4, 2006.
2

By decision dated March 22, 2004, the Office denied appellant’s request to purchase an elliptical trainer. On
March 29, 2004 the Office approved a one-year health club membership. By decision dated May 25, 2005, the
Office granted appellant a schedule award for an 18 percent permanent impairment of the left upper extremity and a
10 percent impairment of the right upper extremity. The period of the award ran from April 26, 2005 to
December 28, 2006.

2

mattress. The Office explained that, according to its procedures at Chapter 2.0810-15(b), a
claimant who wanted an item more elaborate than needed for his or her own use, such as a
queen-sized bed and not a twin-sized bed, was responsible for any costs beyond those for the
basic item.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act3 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.4 In interpreting section 8103, the Board has
recognized that the Office has broad discretion in approving services provided under the Act.
The only limitation on the Office’s authority is that of reasonableness.5 Abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deductions from established facts. It
is not enough to merely show that the evidence could be construed so as to produce a contrary
factual conclusion.6
In order to be entitled to reimbursement for medical expenses, a claimant must establish
that the expenditures were incurred for treatment of the effects of an employment-related injury.7
This burden of proof includes providing supporting rationalized medical evidence.8 The Office’s
procedure manual discusses requests for equipment prescribed for treatment, such as hospital
beds.9 The Office must evaluate the pertinent information received from the claimant and his
physician and determine whether the equipment is necessary to treat the effects of the workrelated injury and that its use will be consistent with the claimant’s restrictions and safety.10 The
Office’s procedures provide that, if a claimant requests special medical equipment or furnishings
and desires an item more elaborate than that prescribed, he or she is responsible for all costs
above that of the basic item.11

3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

5

Mira R. Adams, 48 ECAB 504 (1997).

6

Daniel J. Perea, 42 ECAB 214 (1990).

7

Cathy B. Mullin, 51 ECAB 331 (2000).

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Health
Facility Membership and Special Equipment, Chapter 2.810.15.b (October 2005).
10

Id. at Chapter 2.810.15.a(1) (October 2005).

11

Id. at Chapter 2.810.15.a(2)(b) (October 2005).

3

ANALYSIS
The Office accepted that appellant sustained ruptured cervical discs requiring multiple
surgeries. Based on the prescription of Dr. Brown, an attending Board-certified orthopedic
surgeon, the Office authorized the purchase of a twin-sized adjustable bed. Appellant has the
burden of proof to establish that the Office abused its discretion by denying reimbursement for
the king-sized adjustable bed he desired.
Appellant advised the Office that he wanted a king-sized adjustable bed costing
$7,205.61. The Office requested that Dr. Brown to explain why the accepted injuries
necessitated a bed with those specifications. In a January 23, 2007 letter, Dr. Brown explained
that appellant had difficulty getting in and out of a standard flat bed and rising to a standing
position. He therefore required a bed that allowed the head and foot of the bed to be raised or
lowered. Such a bed would assist appellant in remaining ambulatory and recovering from
surgery. However, Dr. Brown did not opine that a king-sized bed was necessary to cure or give
relief to appellant’s accepted neck condition or to lessen the period of disability or amount of
compensation. Dr. Brown stated in a January 16, 2007 chart note that appellant’s present bed
was “cramped” but did not address the size of the bed or if appellant required a larger bed.
Therefore, in its February 1, 2007 decision, the Office authorized a twin-sized bed meeting
Dr. Brown’s specifications. The Office found that, according to its procedures, appellant would
be responsible for any costs above that for a twin-sized bed as his desire for a more elaborate bed
was unrelated to the treatment or relief of the accepted condition.
Dr. Brown’s reports do not contain medical rationale explaining why appellant required a
king-sized bed. He did not explain why appellant’s post-surgical condition required a king-sized
hospital bed to cure, give relief, lesson the period of disability or amount of monthly
compensation. The Board has held that, in the absence of medical rationale explaining how and
why a claimant required a king-sized hospital bed, the Office properly authorized a twin-sized
hospital bed.12 In the absence of such rationale, Dr. Brown’s opinion is thus insufficient to meet
appellant’s burden of proof.13
The Office properly denied authorization for payment for a king-sized hospital bed. Such
denial did not constitute an abuse of discretion.
CONCLUSION
The Board finds that the Office properly denied reimbursement of a king-sized adjustable
bed as the medical evidence did not support the need for a bed larger than the twin-sized bed
authorized by the Office.

12

Lee Haywood, Docket Nos. 03-727 and 03-1005 (issued March 30, 2005).

13

Deborah L. Beatty, 54 ECAB 340 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2007 is affirmed.
Issued: December 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

